August 31, 2006


Mr. John P. Mobbs
Attorney at Law
4157 Rio Bravo
El Paso, TX 79902
Mr. Ken Slavin
Kemp Smith, LLP
221 N. Kansas, Suite 1700
El Paso, TX 79901

RE:   Case Number:  05-0534
      Court of Appeals Number:  08-04-00001-CV
      Trial Court Number:  99-1459

Style:      RICHARD M. ROSS
      v.
      NATIONAL CENTER FOR THE EMPLOYMENT OF THE DISABLED, AS SUCCESSOR IN
      INTEREST TO ACCESS HEALTHSOURCE, INC., ASSIGNEE OF O.R. BROOKER, ET
      AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.  Respondent's motion to dismiss petition  for
review is denied.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Waldo       |
|   |Alarcon         |